     Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 1 of 16 PageID #:197




                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

KIERAN WRAGGE and DAVID BEARD,

              Plaintiffs,                        No. 20-cv-04457
                                                 Judge Franklin U. Valderrama
v.

THE BOEING COMPANY,


              Defendant.


                            MEMORANDUM OPINION AND ORDER

       Plaintiffs Kieran Wragge (Wragge) and David Beard (Beard) are commercial

pilots (collectively, Plaintiffs). Plaintiffs bring this personal injury lawsuit against

Defendant The Boeing Company (Boeing), alleging they became ill after being

exposed to contaminated fumes while flying a Boeing aircraft in Australia. Plaintiffs

filed suit against Boeing, the designer and manufacturer of the aircraft, in the Circuit

Court of Cook County, Illinois. Before being formally served with the summons or

complaint, Defendant removed the case to the Court, arguing that diversity

jurisdiction was proper in federal court under 28 U.S.C. 1332(a). Currently before the

Court is Plaintiffs’ Motion to Remand the case to the Circuit Court of Cook County.

R. 16, Mot. Remand. 1 For the reasons that follow, Plaintiffs’ Motion to Remand is

denied.




1Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 2 of 16 PageID #:198




                                     Background

      Plaintiffs are citizens of Australia. R. 1-1, Compl. ¶¶ 1–2. Boeing is a Delaware

corporation with its principal place of business in Chicago, Illinois. Id. ¶ 3. Boeing is

engaged in the business of designing, manufacturing, assembling, testing, servicing,

marketing, promoting, leasing, and selling commercial aircraft as well as providing

information and warnings about such aircraft, including the aircraft at issue. Id. ¶ 5.

Boeing airplanes, other than the 787 Dreamliner, use a “bleed air” system where

outside air is pulled into the aircraft’s engines before entering the cabin. Id. ¶ 7. The

air can be contaminated by heated jet oil, hydraulic fluid, and other contaminants or

toxic by-products of such chemicals. Id. Inhaling contaminated cabin air can cause

short-term or transient symptoms as well as permanent and serious personal injury.

Id. ¶ 10.

      Plaintiffs, pilots for Virgin Australia, attribute two contaminated air events on

July 28, 2018 as the source of numerous health complications. Compl. ¶¶ 19–47. The

first alleged contaminated air event was flight VA1102 from Brisbane to Newcastle

on a Boeing 737-800 NG. Id. ¶ 19. Beard was the Captain of the flight, and Wragge

was the First Officer. Id. Flight VA1102 was the first flight of the aircraft that day.

Id. After Plaintiffs started Engine 2, exhaust fumes entered the cockpit. Id. ¶ 20. The

fumes were in the flight deck and perceptible for about two minutes. Id. ¶ 22. The

second contaminated air event was the same-day return trip from Newcastle to

Brisbane on flight VA1103 using the same aircraft. Id. ¶ 25. Again, after starting

Engine 2, the Plaintiffs were subjected to additional exhaust fumes. Id. Wragge began



                                           2
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 3 of 16 PageID #:199




coughing and felt a burning sensation in his throat. Id. ¶ 29. Beard experienced a

raised heart rate and lightheadedness. Id. ¶ 31. The fumes dissipated after

approximately four to seven minutes. Id.

      Exposure to the contaminated cabin air has caused Wragge to experience

short-term and long-term health effects including but not limited to migraines,

sensitivity to odors, fatigue, exhaustion, chest pain, decreased motor skills, problems

sleeping, trouble concentrating, cognitive defects, and anxiety. Compl. ¶ 44. Many of

these symptoms continued to effect Wragge two years after the events, which have

“completely derailed” Wragge’s life. Id. ¶¶ 44–45. Beard has also experienced short-

term and long-term health effects due to the contaminated air events, including

nausea, confusion, accelerated heart rate, jittery feeling, fatigue, exhaustion, and

cognitive deficits. Id. ¶ 46. Most of Beard’s symptoms were resolved a few months

after the events. Id. Plaintiffs have suffered loss of wages and wage-earning capacity

in the past and in the future. Id. ¶ 47.

      On July 24, 2020, Plaintiffs filed a five-count complaint against Boeing,

alleging, in the Circuit Court of Cook County, Illinois, state law causes of action

including negligence and fraud. Compl. ¶¶ 97–122. Plaintiffs do not allege an exact

or minimum damages amount in their complaint. On July 29, 2020, Boeing filed a

notice to remove this action to federal court before being served with the complaint.

R. 1, Notice of Removal ¶ 2; Mot. Remand at 1. Boeing premised removal based on

diversity jurisdiction, pursuant to 28 U.S.C. 1332(a). Notice of Removal ¶¶ 5–13.

Plaintiffs move to remand this proceeding to Illinois state court. Mot. Remand.



                                           3
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 4 of 16 PageID #:200




                                    Legal Standard

       By statute, Congress grants federal courts jurisdiction over two types of cases:

those that “arise under” federal law, 28 U.S.C. § 1331, and those where there is

diversity of citizenship and an amount-in-controversy requirement is met, id.

§ 1332(a). See Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019).

District courts have diversity jurisdiction over all actions “where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interests and costs, and

is between . . . citizens of a State and citizens . . . of a foreign state . . . .” 28 U.S.C.

§ 1332(a). “Diversity jurisdiction’s basic rationale . . . is opening the federal courts’

doors to those who might otherwise suffer from local prejudice against out-of-state

parties.” Hertz v. Friend, 559 U.S. 77, 85 (2010).

       Generally, a plaintiff’s choice of forum is accorded deference. Savino Del Bene,

U.S.A., Inc. v. Hartford Fin. Servs. Grp., Inc., 2012 WL 3961224, at *2 (N.D. Ill. Sept.

7, 2012) (citing Poulos v. Naas Foods, Inc., 959 F.2d 69, 72 (7th Cir. 1992)). But where,

as here, “the plaintiff is a foreign citizen and resident . . . his choice of the United

States as a forum should be accorded less deference than if the choice is made by a

United States plaintiff.” Clerides v. Boeing Co., 534 F.3d 623, 628 (7th Cir. 2008)

(citing Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430

(2007)).

       A defendant may remove to federal court any action filed in state court that

could have originally been filed in federal court. 28 U.S.C. § 1441(a). When removal

is premised on diversity jurisdiction, though, the defendant, as the party seeking



                                             4
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 5 of 16 PageID #:201




removal, “must also clear the additional hurdle of . . . the forum defendant rule.”

Morris v. Nuzzo, 718 F.3d 660, 664–65 (7th Cir. 2013) (internal citations omitted).

“The forum-defendant rule limits the removability of diversity cases when a

defendant is a citizen of the forum.” Grandinetti v. Uber Techs., Inc., 476 F. Supp. 3d

747, 753 (N.D. Ill. 2020). The forum defendant rule provides:

      A civil action otherwise removable solely on the basis of [diversity]
      jurisdiction . . . may not be removed if any of the parties in interest properly
      joined and served as defendants is a citizen of the State in which such action
      is brought.

28 U.S.C. § 1441(b)(2).

      “The forum defendant rule is designed to preserve the plaintiff’s choice of

forum, under circumstances where it is arguably less urgent to provide a federal

forum to prevent prejudice against an out-of-state party.” Morris, 718 F.3d at 665

(internal citations and quotations omitted). Put another way, “the forum defendant

rule disallows federal removal premised on diversity in cases where the primary

rationale for diversity jurisdiction—to protect defendants against presumed bias of

local courts—is not a concern because at least one defendant is a citizen of the forum

state.” Id. (internal citation omitted). “When a court evaluates a motion to remand, ‘a

plaintiff’s choice of forum is presumed valid, and the court must resolve any doubts

about jurisdiction in favor of remand.’” I.T.M. v. Midwest Can Co., LLC, 2021 WL

170734, at *1 (N.D. Ill. Jan. 19, 2021) (quoting D.C. v. Abbott Lab’ys Inc., 323 F. Supp.

3d 991, 993 (N.D. Ill. 2018)).




                                           5
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 6 of 16 PageID #:202




                                        Analysis

       Plaintiffs advance two arguments in support of remand. First, they argue that

allowing Boeing’s application of the forum defendant rule encourages the practice of

“snap removal,” whereby a defendant removes a case before the plaintiff has an

opportunity to serve the defendant. Mot. Remand at 1–2. 2 Plaintiffs contend that this

practice defeats a plaintiff’s choice of forum and amounts to forum shopping,

rendering 28 U.S.C. § 1441(b)(2) void. Id. at 2–3. Second, Plaintiffs argue that Boeing

fails to establish that the amount in controversy exceeds $75,000, and therefore

cannot establish diversity jurisdiction. Id. at 4–5. The Court addresses each

argument in turn.

                             I.    Forum Defendant Rule

       As an initial matter, it is undisputed that there is complete diversity of

citizenship in this case as Plaintiffs are citizens of Australia and Boeing is a citizen

of Illinois. Plaintiffs argue that Boeing, as a citizen of Illinois, is barred from removal

by the forum defendant rule. Mot. Remand at 2 (citing Vivas v. Boeing Co., 486 F.

Supp. 2d 726, 734 (N.D. Ill. 2007)). Not surprisingly, Boeing insists that the forum-

defendant rule does not apply because it had not yet been served with the complaint.

R. 20, Resp. at 5–8 (citing Grandinetti, 476 F. Supp. 3d 747, among other cases).

Admittedly, both sides marshal persuasive case law in support of their respective

positions.




2The Court notes that Plaintiffs have used “1” as the page number for each page in their
motion. Accordingly, the Court refers to the CM/ECF page number for Plaintiffs’ motion.

                                            6
      Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 7 of 16 PageID #:203




        It should go without saying that the Seventh Circuit has yet to decide the issue

raised by Plaintiffs’ motion: whether in a case premised on diversity jurisdiction, the

forum defendant rule permits pre-service removal by a defendant who is a citizen of

the forum state. In the absence of binding precedent, a divergence has emerged in

this District. 3 On one side, most courts that have addressed the issue have allowed

removal even in the face of a forum defendant, applying the “plain language”

approach. 4 See W. Bend Mut. Ins. Co. v. MSPPR, LLC, 2021 WL 463259, at *4 (N.D.

Ill. Feb. 9, 2021); I.T.M., 2021 WL 170734, at *3: Serv. Corp. Int’l v. Stericycle, Inc.,

2020 WL 6565253, at *4 (N.D. Ill. Nov. 9, 2020); Abbott Lab’ys Inc., 323 F. Supp. 3d

at 996–97; Graff v. Leslie Hindman Auctioneers, Inc., 299 F. Supp. 3d 928, 937 (N.D.

Ill. 2017); Selective Ins. Co. of S.C. v. Target Corp., 2013 WL 12205696, at *1 (N.D.

Ill. Dec. 13, 2013); Maple Leaf Bakery v. Raychem Corp., 1999 WL 1101326, at *2

(N.D. Ill. Nov. 29, 1999).

        On the other side of the ledger are courts who have found that allowing removal

by an at-home defendant defeats the purpose of the statute, known as the “purpose

approach.” See Norwegian Air Shuttle ASA v. The Boeing Co., 2021 WL 1192574, at



3The   issue presented by Plaintiffs’ motion has not only divided courts in the Northern District
of Illinois, but it has also divided courts outside the Seventh Circuit. Compare Tex. Brine Co.,
L.L.C. v. Am. Arb. Ass’n, Inc., 955 F.3d 482, 487 (5th Cir. 2020); Gibbons v. Bristol-Myers
Squibb Co., 919 F.3d 699, 707 (2d Cir. 2019); Encompass Ins. Co. v. Stone Mansion Rest. Inc.,
902 F.3d 147, 154 (3d Cir. 2018) (all finding literal interpretation of statue not inconsistent
with Congressional intent) with Goodwin v. Reynolds, 757 F.3d 1216, 1221 (11th Cir. 2014)
(pre-service removal by forum defendant at odds with legislative intent).

4Inaddition to courts within this District, a recent Southern District of Illinois court recently
weighed in and followed the plain language approach and allowed application of the forum
defendant rule. Knightsbridge Mgmt., Inc. T/A Knightsbridge Rest. Grp. v. Zurich Am. Ins.
Co., 2021 WL 508687, at *4 (S.D. Ill. Feb. 11, 2021).

                                               7
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 8 of 16 PageID #:204




*5 (N.D. Ill. Mar. 30, 2021); Kern v. Krso, 2020 WL 3960509, at *4 (N.D. Ill. July 13,

2020); In re Testosterone Replacement Therapy Prod. Liab. Litig., 67 F. Supp. 3d 952,

962 (N.D. Ill. 2014); Grimard v. Montreal, Maine & Atl. Ry., Inc., 2013 WL 4777849,

at *2 (N.D. Ill. Sept. 5, 2013); Vivas, 486 F. Supp. 2d at 734–35.

      The Court begins its analysis, where it must, with the text of the statute. As a

general rule, a court presumes that the language of a statute manifests Congressional

intent. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 175 (2009). It is a fundamental

rule of statutory construction that where the language of the statute is plain and

unambiguous, courts must give effect to the clear meaning of the statute as written.

Star Athletica, L.L.C. v. Varsity Brands, Inc., 137 S. Ct. 1002, 1010 (2017) As the

Supreme Court has instructed, “when the meaning of a statute’s terms is plain,” a

court’s job ends. Bostock v. Clayton Cty., 140 S. Ct. 1731, 1749 (2020); United States

v. Melvin, 948 F.3d 848, 852 (7th Cir. 2020) (“If the statutory language’s plain

meaning is unambiguous, [the Court’s] inquiry ends there.”). Plaintiffs do not argue

that the forum defendant rule is ambiguous. No matter, because there is no question

that the text of Section 1442(b)(2) is unambiguous: only a “properly joined and served”

forum defendant is prohibited from removing an action. 28 U.S.C. § 1441(b)(2)

(emphasis added). Plaintiffs do not argue that Boeing had been served when it

removed the case to federal court. Thus, under the plain text of Section 1442(b)(2),

removal was proper.

      Since the Court finds the statute unambiguous, it must apply Section

1442(b)(2) as written, unless to do so would “frustrate the overall purpose of the



                                           8
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 9 of 16 PageID #:205




statutory scheme, lead to absurd results, or contravene clearly expressed legislative

intent.” Jefferson v. U.S., 546 F.3d 477, 483 (7th Cir. 2008) (internal citation omitted).

Plaintiffs argue that applying the plain meaning of the statute would eliminate the

forum defendant rule, frustrates public policy, and endorses forum shopping. Mot.

Remand at 3. Boeing counters that applying the plain language is not inconsistent

with the Congressional purpose for the forum defendant rule—which specifically was

to prevent fraudulent joinder—and note that Plaintiffs offer no evidence to support

their contention. Resp. at 8. Plaintiffs did not file a reply in support of their Motion

to Remand, noting in a later submission to the Court that the issues “have been fully

addressed.” R. 21. Based on the Court’s review of the parties’ filings, as well as its

own review of the statute and case law, it agrees with Boeing.

      None of the exceptions to a plain-text interpretation apply here. Plaintiffs do

not make an absurdity argument, and therefore have waived it. See G & S Holdings

LLC v. Cont’l Cas. Co., 697 F.3d 534, 538 (7th Cir. 2012) (“[A] party waives an

argument by failing to make it before the district court.”). Even so, the Court holds

that a literal interpretation of the statutory text does not lead to absurd results.

“[A]bsurdity is not mere oddity. The absurdity bar is high, as it should be. The result

must be preposterous, one that no reasonable person could intend.” Tex. Brine Co.,

L.L.C. v. Am. Arb. Ass’n, Inc., 955 F.3d 482, 486 (5th Cir. 2020) (internal citations

and quotations omitted).

      The Court, like other courts in this District, finds that allowing snap removal

does not frustrate the overall purpose of the statutory scheme or contravene Congress’



                                            9
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 10 of 16 PageID #:206




intent in creating the forum defendant rule. Even though the plain language

approach results in a few instances that would result in removal by a forum

defendant, the Court cannot say that these instances somehow render the forum

defendant rule void, as Plaintiffs suggest. See W. Bend Mut. Ins. Co., 2021 WL

463259, at *3 (“Snap removals narrow the scope of the forum defendant rule and

defeat its applications in many cases, but they are confined to scenarios where the

defendant has not been served. Accordingly, the forum defendant rule is not vitiated

entirely.”) Other courts in this District have announced well-reasoned principles

regarding the overall purpose of the statutory scheme and Congressional intent that

the Court finds persuasive, and which the Court considers together.

      If the primary purpose of diversity jurisdiction is to “prevent local

prejudice, . . . [a]llowing snap removal does not encourage local prejudice.” W. Bend

Mut. Ins. Co., 2021 WL 463259, at *3 (also finding that if snap removal disturbs a

plaintiff’s choice of forum, “because the concept of diversity jurisdiction itself limits

plaintiffs’ ability to choose the forum when the parties are diverse, that objection is

of marginal effect.”); see also Grandinetti, 476 F. Supp. 3d at 755 (finding that snap

removal’s undermining of a plaintiff’s choice of forum “is not the same as undermining

the forum-defendant rule specifically or the statutory framework for federal

jurisdiction generally”).

      The Court also cannot rewrite the forum defendant rule. In Grandinetti, the

court noted that:

      enforcing the text as-is does not so intensely undermine the statute’s purpose
      that a federal court should rewrite the plain text. Indeed, the plain meaning of

                                           10
  Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 11 of 16 PageID #:207




      the removal statute governs because federal courts must assume that the
      ordinary meaning . . . accurately expresses the legislative purpose. This is just
      as true for the “properly joined and served” language as it is for the rest of the
      statute's text.

476 F. Supp. 3d at 755 (internal citations and quotations omitted). Congress included

the phrase “properly joined and served” to use a bright-line rule to address a

plaintiff’s attempt at fraudulent joinder. W. Bend Mut. Ins. Co., 2021 WL 463259, at

*3. Yet, if the purpose of the forum defendant rule is to prevent fraudulent joinder—

“suing either a nondiverse defendant or a forum defendant just to make sure that the

case stays in state court”—“nothing about allowing an unserved forum defendant to

avoid the forum-defendant rule would frustrate that purpose.” Grandinetti, 476 F.

Supp. 3d at 755. Moreover, the fraudulent joinder rationale has no bearing here

because Boeing is the only defendant.

      Clearly, if Congress was of the mind that it needed to amend the forum

defendant rule because courts interpreting the statute had thwarted Congressional

intent by allowing an unserved forum defendant to remand a case from a state court,

it knows how to do so. But that is for Congress, not this Court, to do. See Serv. Corp.

Int’l., 2020 WL 6565253, at *4 (“Should Congress determine that removal where an

in-forum defendant has not been served constitutes an abuse of the judicial system,

Congress will rewrite the statute.”).

      This is not to suggest that Plaintiffs do not have a point. Other courts have

noted the frustrating realities of this application. See Norwegian Air Shuttle ASA,

2021 WL 1192574, at *5 (“[T]he snap-removal loophole essentially writes the forum-

defendant rule out of existence for any defendants with the resources and

                                          11
  Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 12 of 16 PageID #:208




wherewithal to monitor exhaustively local court filings.”); see also In re Testosterone

Replacement Therapy Prod. Liab. Litig., 67 F. Supp. 3d at 961–62. Plaintiffs argue

that if Boeing is allowed to escape the forum defendant rule through snap removals,

it will lead “sophisticated defendants who manufacture dangerous products” to

believe that they can “escape liability through procedural abuse of process” and will

be unlikely to fix the problem. Mot. Remand at 3. Again, though, it is not as if allowing

forum defendants to remove diversity cases deprives plaintiffs of a forum to hold

defendants accountable for allegedly dangerous processes. While Plaintiffs’ choice of

forum may be slightly undermined, the Court must adhere to well-settled principles

of statutory interpretation in the context of the forum defendant rule itself. Therefore,

the Court is required to interpret the statute as it is written, having concluded that

such an interpretation is not absurd, does not frustrate the overall purpose of the

statutory scheme, and does not contravene Congress’ intent.

                           II.    Amount in Controversy

      Next, Plaintiffs argue that the Court should remand the case because Boeing

cannot prove that Plaintiffs’ damages meet the statutory threshold. Mot. Remand at

4–5. As the removing party, Boeing has the initial burden of establishing the

jurisdictional minimum by a preponderance of the evidence. See Carroll v. Stryker

Corp., 658 F.3d 675, 680–81 (7th Cir. 2011). This burden “is a pleading requirement,

not a demand for proof.” Spivey v. Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008).

However, Boeing “must do more than point to the theoretical availability of certain

categories of damages.” McMillian v. Sheraton Chi. Hotel & Towers, 567 F.3d 839,



                                           12
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 13 of 16 PageID #:209




844 (7th Cir. 2009) (internal citations and quotations omitted). Typically, the starting

point in determining the amount in controversy is the complaint. Chase v. Shop ’N

Save Warehouse Foods, Inc., 110 F.3d 424, 427 (7th Cir. 1997).

       Plaintiffs point out that their complaint does not allege that their damages

exceed $75,000, and contend that the only evidence of the amount of damages suffered

by each Plaintiff is Boeing’s speculation, which focuses on Wragge’s injuries. Mot.

Remand at 5. Boeing counters that, contrary to Plaintiffs’ suggestion, its Notice of

Removal plausibly asserts that the amount in controversy exceeds $75,000 not on its

own speculation, but instead based on the injuries alleged in Plaintiffs’ complaint.

Resp. at 13. Allegations of serious permanent injuries and significant medical

expenses, asserts Boeing, are sufficient to satisfy the amount in controversy

requirement. Resp. at 12 (citing McCoy by Webb v. Gen. Motors Corp., 226 F. Supp.

2d 939, 941 (N.D. Ill. 2002); Majchrzak v. Gap, Inc., 2018 WL 2220292, at *3 (N.D.

Ill. May 15, 2018)).

       Here, Plaintiffs allege that Wragge “suffered short-term and long-term health

effects including . . . lung damage/scarring . . . cognitive defects . . . mental anguish . . .

many of which still plague him . . . two years after the event,” and that Wragge was

unable to return to work two years later. Compl. ¶¶ 44–45. Plaintiffs also allege that

Beard suffered “short-term and long-term health effects,” although most of his

symptoms resolved within a few months. Id. ¶ 46. Both Plaintiffs claim that Boeing

caused Plaintiffs “short term and long term health problems and injuries including

pain, suffering, mental anguish, emotional distress, physical impairment, loss of



                                              13
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 14 of 16 PageID #:210




normal enjoyment of life, medical bills and expenses as well as loss of wage earning

capacity, in the past as well as reasonably anticipated in the future.” Id. ¶ 122. Such

allegations, particularly those relating to Wragge, make it more than likely that the

amount in controversy exceeds the $75,000 threshold for diversity jurisdiction.

      Plaintiffs’ allegations mirror those in Majchrzak, which the court found to be

sufficient to support the amount in controversy for diversity jurisdiction. 2018 WL

2220292, at *3 (allegations that plaintiff “‘suffered severe and permanent injuries;

has incurred and will incur substantial medical, hospital and therapy bills; has

experienced and will in the future experience untold suffering[;] and has been

deprived of the ability and capacity to attend most social and personal activities,’

make it more likely than not that the amount in controversy exceeds the required

minimum for diversity jurisdiction”); see also McCoy by Webb, 226 F. Supp. 2d at 941

(noting that it was “obvious from a common-sense reading of the complaint that

Plaintiffs were seeking in excess of $75,000 in damages” where “Plaintiffs alleged

that they suffered ‘lasting and permanent injuries’ and incurred bills related to

‘medical, surgical, hospital, and nursing care for their injuries’ as well as ‘[lost] wages

and profits which they otherwise would have earned and acquired’”). As Boeing points

out, not only does Wragge claim serious medical issues, but also lost pay and future

income from his position as a commercial pilot for Virgin Australia Airlines. Resp. at

13. Without knowing Plaintiffs’ exact salaries, claims for lost wages and future

income, together with permanent injuries and significant medical expenses, “should

sound warning bells in defendants’ ears that significant damages are sought.” See



                                            14
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 15 of 16 PageID #:211




McCoy by Webb, 226 F. Supp. 2d at 941; see also Congdon v. Cheapcaribbean.com,

Inc., 2017 WL 5069960, at *5 (N.D. Ill. Nov. 3, 2017) (“Plaintiffs’ complaint explicitly

requests damages for current and future ‘pain, suffering, disability, disfigurement,

loss of income, loss of a normal life, and medical expenses’ as well as ‘lost wages.’ Such

damages could easily exceed $75,000.”).

       Plaintiffs argue that “Beard does not even allege that he suffered permanent

injury” and Boeing “cannot establish that either of the Plaintiffs’ injuries each

exceeded $75,000.” Mot. Remand at 5. True, Beard alleges less severe and more short-

term injuries than Wragge, but as indicated above, the complaint still alleges that he

suffered serious injuries, emotional distress, and lost wages, together which are likely

sufficient to satisfy the amount in controversy by a preponderance of the evidence.

See, e.g., Majchrzak, 2018 WL 2220292, at *3. Still, the Court need not definitively

decide, as Boeing again is correct that the allegations about Wragge’s more severe

injuries and lost wages alone are sufficient to show by a preponderance that the

amount in controversy exceeds the jurisdictional minimum for diversity jurisdiction.

Resp. at 13 (citing Exxon Mobil v. Allapattah, 545 U.S. 546, 558–60 (2005) (holding

that it is sufficient for a district court to exercise diversity jurisdiction if at least one

claim satisfies the amount in controversy requirement, even if others do not)).

       “[O]nce Defendants satisfy their initial burden that the amount in controversy

exceeds the threshold by a preponderance of the evidence, Plaintiffs can counter that

[their] claims are below the jurisdictional amount as a legal certainty.” Majchrzak,

2018 WL 2220292, at *4. Plaintiffs do not even attempt to do so here. Therefore, the



                                             15
   Case: 1:20-cv-04457 Document #: 29 Filed: 03/31/21 Page 16 of 16 PageID #:212




Court finds that Boeing has met its burden of establishing that the amount in

controversy meets the jurisdictional minimum, and as such, this Court has diversity

jurisdiction over Plaintiffs’ claims.

                                  Conclusion

      For the foregoing reasons, the Court denies Plaintiffs’ Motion to Remand [16].

On or before April 14, 2021, the parties shall file a joint initial status report. A

template for the Joint Initial Status Report, setting forth the information required,

may be found at http://www.ilnd.uscourts.gov/Judges.aspx by clicking on Judge

Valderrama's name and then again on the link entitled “Joint Initial Status Report.”



Dated: March 31, 2021
                                               United States District Judge
                                               Franklin U. Valderrama




                                         16
